Citation Nr: 1134715	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-133 30A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 70 percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, rated as 20 percent disabling prior to February 22, 2007 and as 40 percent disabling from February 22, 2007.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2006, December 2006, and September 2008.  In the July 2006 rating decision, the RO assigned a 20 percent rating the lumbar spine disability from October 19, 2005.  In September 2008, the RO assigned a 40 percent rating to the lumbar spine disability from February 22, 2007.  In December 2006, service connection was granted for PTSD and a 50 percent rating was assigned from August 31, 2006.  In September 2008, a 70 percent rating was assigned to the PTSD from August 31, 2006.  The Veteran perfected appeals as to the disability ratings assigned to these service-connected disabilities.  

The Board notes that the Veteran also perfected an appeal of the July 2006 rating decision which denied service connection for a bleeding esophagus.  However, this claim was subsequently granted in the September 2008.  Thus, this issue is no longer before the Board on appellate review since the benefits sought on appeal have been granted. 

The Board also notes that during the pendency of this appeal, in July 2007, the claim for entitlement to a total rating based upon individual unemployability due to service connected disabilities was granted effective March 21, 2007.  A September 2007 rating decision assigned an effective date of March 20, 2006 to the award of the total rating based upon individual unemployability.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in July 2011.   

The issue of entitlement to a higher rating for the degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 14, 2011, prior to the promulgation of a decision in this appeal, during the hearing before the Board and on the record, the Veteran withdrew the appeal of entitlement to an initial rating in excess of 70 percent for PTSD from February 22, 2007.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim of entitlement to an initial rating in excess of 70 percent for PTSD from February 22, 2007 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On July 14, 2011, prior to the promulgation of a decision in this appeal, during the hearing before the Board and on the record, the Veteran withdrew the appeal of entitlement to an initial rating in excess of 70 percent for PTSD from February 22, 2007.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration on this matter, the Board does not have jurisdiction to consider the appeal at this time. 


ORDER

The appeal as to the claim of entitlement to an initial rating in excess of 70 percent for PTSD from February 22, 2007 is dismissed.   


REMAND

There is evidence of record which tends to show that the service-connected lumbar spine degenerative joint disease has worsened since the February 2007 VA examination.

At the hearing before the Board in July 2011, the Veteran stated that he underwent a spinal fusion in March 2011 to try to alleviate the back pain.  The Veteran submitted a March 2011 operative report which indicates that the Veteran underwent an anterior lumbar interbody fusion of L3-L4, L4-L5, and L5-S1.    

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that in a June 2011 rating decision, the RO determined that the degenerative disc disease of the lumbar spine with radiculopathy was not due to the service-connected degenerative joint disease of the lumbar spine.  When a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board finds that additional examination is necessary.

The record shows that the Veteran receives treatment for the service-connected lumbar spine degenerative joint disease at VA and at Coastal Spine Center.  He also underwent the spinal fusion in March 2011 at Virtua Hospital.  

The RO should obtain the VA treatment records for treatment of the lumbar spine disability dated from March 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the lumbar spine disability from Coastal Spine Center, the hospital records from Virtua Hospital dated in March 2011, and treatment records from any other non-VA healthcare provider.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain all records of the Veteran's treatment of the lumbar spine disability from the VA healthcare system in Philadelphia, Pennsylvania dated from March 2011.  



2.  The RO should take all indicated action in order to request that the Veteran provide a signed authorization to enable VA to obtain treatment records from Coastal Spine Center dated from April 2011, the hospital records from Virtua Hospital dated in March 2011, and treatment records from any other non-VA healthcare provider identified by the Veteran.  If the Veteran provides the completed authorizations, legible copies of all pertinent clinical records that have not been previously obtained, should be obtained and incorporated into the claims file.

3.  The RO should schedule the Veteran for a VA examination to determine the nature, extent, and severity of the service-connected lumbar spine disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically note all symptomatology and manifestations caused by the lumbar spine disability and should specify whether the lumbar spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, abnormal spine contour, and/or unfavorable ankylosis. 

The examiner should attempt to distinguish symptomatology which is attributable to the service- connected degenerative joint disease of the lumbar spine and that which is attributable to any other diagnosed disorder including the nonservice-connected degenerative disc disease of the lumbar spine with radiculopathy.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.  The examiner should provide a rationale for all conclusions. 

4. Following completion of all indicated development, the RO should readjudicate the Veteran's claim for an increased rating for the service-connected lumbar spine disability for the entire appeal period in light of all the evidence of record.  

If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded an appropriate period for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


